ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
This matter comes before the Fort Peck Court of Appeals on a Petition for Writ of Habeas Corpus, filed by Appellant, Corvette Olson, by and through counsel, Terry L. Boyd. Appellant entered a plea of guilty to a charge of child neglect in violation of Fort Peck Tribes Comprehensive Code of Justice (“CCOJ”), Title VII Section 241 on March 20, 2012 and was sentenced to one year in jail. The sentence was subsequently suspended by an agreement with the Fort Peck Tribes to participate in Wellness Court. Appellant was terminated from Wellness Court on August 2, 2012 and recommitted to jail.
This Petition was filed October 12, 2012, which is past the time for review allowed by CCOJ Title II Section 206(a). Since this matter involves past-conviction relief, we find no cause to grant Appellant review at this late date under CCOJ Title VI Section 707 2(b) as cited by counsel.
BASED UPON THE FOREGOING AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Writ of Habeas Corpus is hereby denied.